Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/19/2021 has been entered.
 
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Attorney Anthony Laurentano on 05/19/2021.

The application has been amended as follows: 
1.	(Currently amended) A method of forming a tie rod, comprising:

further flattening selected portions of the flattened main body in a second plane perpendicular to the first plane to form one or more break back regions, and
passing the wire through a punch press machine  including a first die having a first protrusion and first immediately adjacent flat extended coining region,  and a second die having a second protrusion and a second immediately adjacent flat extended coining region; wherein the first die and second die oppose each other, and the first and second coining regions and opposing surfaces of the first and second protrusions are parallel to each other, and wherein the first and the second protrusions and the first and second coining regions are offset from each other in a direction of wire travel to form one or more flattened coined regions in one or more ends of the wire and to sever the wire; 

moving the first and second opposing dies towards each other such that the first and second protrusions contact the wire to crimp and cut the wire, and 
simultaneously pressing the wire between the first and second flat extended coining regions to stamp and press the wire to form the flattened coined regions thus forming the tie rod, wherein the flattened coined regions are axially spaced apart from the crimped and cut region of the wire.

2. 	(Canceled)  

3. 	(Previously presented) The method of claim 1, wherein the step of moving further comprises pressing the dies into and out of contact with each other under a selected amount of pressure.  

4. 	(Original) The method of claim 3, wherein the step of pressing further comprises forming a first coined region facing in a first direction in a first end of the first tie rod, and forming a second coined region facing in a second direction in a second end of the second tie rod, wherein the first and second directions are opposed relative to each other, and wherein the first end of the first tie rod and the second end of the second tie rod are adjacent to each other during formation.  

5. 	(Original) The method of claim 1, wherein the wire is formed from carbon steel or stainless steel.  

6. 	(Previously presented) The method of claim 1, wherein the main body has an intermediate portion disposed between first and second end portions, and further comprising forming a bent portion in the intermediate portion of the main body.  

7. 	(Previously presented) The method of claim 1, wherein the break back regions are formed on a first surface of the flattened main body, further comprising forming a plurality of notches in a second surface opposite the first surface. 
 


9. 	(Previously presented) The method of claim 8, further comprising forming a plurality of second notches in the first surface, wherein each of the plurality of second notches is formed immediately adjacent to each of the break back regions, and wherein each of the second notches has a depth that extends into the first surface of the main body that is larger than the depth into the first surface of the break back regions.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, neither Cinti (US5215830A) nor Kanno (US4571968A) disclose every single limitation as set forth, nor does the combination of neither and Kanno teach single limitation of the claim. Specifically, the prior art fails to disclose “passing the wire through a punch press machine including a first die having a first protrusion and first immediately adjacent flat extended coining region,  and a second die having a second protrusion and a second immediately adjacent flat extended coining region; wherein the first die and second die oppose each other, and the first and second coining regions and opposing surfaces of the first and second protrusions are parallel to each other, and wherein the first and the second protrusions and the first and second coining regions are offset from each other in a direction of wire travel to form one or more flattened coined regions in one or more ends of the wire and to sever the wire” in combination with the other limitations of the claim. 
.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED S ALAWADI whose telephone number is (571)272-2224.  The examiner can normally be reached on 06:00 am- 04:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on (571) 270-3818.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/M.A./Examiner, Art Unit 3725                                                                                                                                                                                                        
/ADAM J EISEMAN/Supervisory Patent Examiner, Art Unit 3725